Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 1 of 41




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 10-cv-02103-PAB-KLM

   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

         Plaintiff,

   and

   IRAQ ABADE, et al.,

         Plaintiffs-Intervenors,

   and

   MARYAN ABDULLE, et al.,

         Plaintiffs-Intervenors,

   v.

   JBS USA, LLC,
   d/b/a JBS Swift & Company,

         Defendant.



                                          ORDER



         This matter is before the Court on defendant JBS USA, LLC d/b/a JBS Swift &

   Company (“JBS” or “defendant”)’s motions for judgment on the pleadings [Docket Nos.

   660, 662, 663, and 664] and defendant’s motions for partial judgment on the pleadings

   [Docket Nos. 661 and 665]. The Equal Opportunity Employment Commission (“EEOC”)

   responded to defendant’s first motion, which is directed toward the EEOC’s complaint,
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 2 of 41




   see Docket No. 670, and plaintiffs-intervenors (“intervenors”) responded to the

   remaining five motions. Docket No. 671. Defendant replied. See Docket Nos. 680 and

   681.

   I. BACKGROUND

          The EEOC initiated this lawsuit against defendant on August 30, 2010, alleging

   unlawful employment practices on the basis of race, national origin, and religion, as

   well as raising claims of retaliation. Docket No. 1 at 1-2. Since the filing of the EEOC

   complaint, five groups of intervenors have filed complaints in intervention. At present,

   the operative intervenor complaints can be found at Docket No. 61 (filed by the “Abade

   intervenors”), Docket No. 132 (filed by the “Asad Abdi intervenors”), Docket No. 236

   (filed by the “Nafiso Abdi intervenors”), Docket No. 263 (filed by the “Adan

   intervenors”), and Docket No. 504 (filed by the “Abdulle intervenors”).1 All intervenors

   raise substantially similar allegations, which closely mirror the EEOC’s claims;

   specifically, intervenors allege that defendant engaged i n unlawful employment

   practices when it discriminated against intervenors based on their race, national origin,

   color, or religion, subjected intervenors to harassment based on their race, national

   origin, color, or religion, failed to accommodate intervenors’ religious practices, and

   retaliated against intervenors for engaging in protected activities. See, e.g., Docket

   No. 61 at 1-2.

          On August 8, 2011, the Court issued an order bifurcating the case. Docket No.

          1
           The parties use these classifications to refer to the intervenor groups. See,
   e.g., Docket No. 661; Docket No. 671. For purposes of consistency, the Court will use
   these classifications, when necessary, in this order.

                                                2
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 3 of 41




   116. Phase I of the trial was to address three issues: (1) whether defendant engaged

   in a pattern or practice of unlawfully denying Muslim employees reasonable religious

   accommodations to pray and break their Ramadan fast from December 2007 through

   July 2011; (2) whether defendant engaged in a pattern or practice of disciplining

   employees on the basis of their race, national origin, or religion during Ramadan 2008;

   and (3) whether defendant engaged in a pattern or practice of retaliating against a

   group of Black, Muslim, Somali employees for engaging in protected activity in

   opposition to discrimination during Ramadan 2008. Id. The Court presided over a 16-

   day trial for Phase I from August 7 to August 31, 2017. Docket Nos. 577-592.

         On September 24, 2018, the Court issued its Phase I Findings. Docket No. 620.

   It found that (1) while defendant had denied Muslim employees a reasonable religious

   accommodation to pray during Ramadan (other than in 2009 and 2010), the EEOC had

   not made a requisite showing that any employees suffered a materially adverse

   employment action as a result of defendant’s policy denying unscheduled prayer

   breaks, id. at 82; (2) the EEOC had failed to prove that defendant’s disciplinary actions

   during Ramadan 2008 were motivated by a discriminatory animus, id. at 90; and (3) the

   EEOC had failed to demonstrate that defendant’s discipline of employees during

   Ramadan 2008 was for a retaliatory purpose rather for engaging in a work stoppage.

   Id. at 95. The Court dismissed the EEOC’s Phase I pattern or practice claims. Id. The

   Court denied the EEOC’s motion for reconsideration or for certification of appeal on

   September 30, 2019. Docket No. 653. The Phase II trial, which is set to address the

   remaining individual claims, Docket No. 116 at 16, has not yet been schedul ed.


                                               3
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 4 of 41




         On February 14, 2020, defendant filed six motions for full or partial judgment on

   the pleadings. Docket Nos. 660, 661, 662, 663, 664, 665. Defendant ar gues that many

   of the EEOC’s and intervenors’ claims should be dismissed for failure to state a claim.

   See, e.g., Docket No. 662 at 2 (“This Rule 12(c) Motion . . . seeks dismissal of claims

   asserted by the Asad Abdi Intervenors” because “none of the Asad Abdi Intervenors

   have stated plausible claims for relief.”). Generally, defendant argues that the EEOC’s

   and intervenors’ claims should be dismissed for failure to plead individualized

   allegations as to each aggrieved party. See, e.g., id. at 6. The EEOC and intervenors

   oppose defendant’s motions. Docket No. 670; Docket No. 671.

   II. LEGAL STANDARD

         The Court reviews a motion for judgment on the pleadings under Federal Rule of

   Civil Procedure 12(c) much as it does a motion to dismiss pursuant to Rule 12(b)(6).

   See Adams v. Jones, 577 F. App’x 778, 781-82 (10th Cir. 2014) (unpublished) (“We

   review a district court’s grant of a motion for judgment on the pleadings de novo, using

   the same standard that applies to a Rule 12(b)(6) motion.”) (quoting Park Univ. Enters.,

   Inc. v. Am. Cas. Co. of Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006)). The Court

   must “accept all facts pleaded by the non-moving party as true and grant all reasonable

   inferences from the pleadings in favor of the same.” Id. at 782. To prevail, the moving

   party must show that “no material issue of fact remains to be resolved and the party is

   entitled to judgment as a matter of law.” United States v. Any & All Radio Station

   Transmission Equip., 207 F.3d 458, 462 (8th Cir. 2000). A party may raise arguments

   that could be made in a motion under Rule 12(b)(6) in a motion under Rule 12(c). Fed.


                                               4
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 5 of 41




   R. Civ. P. 12(h)(2).

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct, the complaint has alleged–but it has not shown–that the

   pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

   quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

   plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

   survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

   allegations are “so general that they encompass a wide swath of conduct, much of it

   innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

   (quotations omitted). Thus, even though modern rules of pleading are somewhat

   forgiving, “a complaint still must contain either direct or inferential allegations

   respecting all the material elements necessary to sustain a recovery under some viable

   legal theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration

   marks omitted).

   III. ANALYSIS

          As an initial matter, the EEOC and intervenors argue that defendant’s motions

   are untimely and an improper vehicle to further defendant’s arguments. Docket No.

   670 at 5; Docket No. 671 at 6. In the al ternative, they argue that their claims are


                                                   5
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 6 of 41




   sufficiently pled, Docket No. 670 at 14; Docket No. 671 at 7, and state that, shoul d the

   Court find their complaints deficient, they should be granted leave to amend. Docket

   No. 670 at 22; Docket No. 671 at 12.

          A. The Propriety of a Rule 12(c) Motion

          The EEOC and intervenors argue that defendant’s motions should be denied

   because they were filed “[o]ver eight years after the close of the pleadings and over six

   years after the dispositive motions deadline.” Docket No. 670 at 5. 2 Defendant

   disagrees, asserting that the Rule 12(c) motions are timely because “[t]he Court has

   not yet entered any scheduling orders for Phase II, no discovery has occurred during

   Phase II, and . . . no [Phase II] trials have been set.” Docket No. 680 at 2.

          “After the pleadings are closed – but early enough not to delay trial – a party

   may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Ordinarily, a motion

   for judgment on the pleadings should be made promptly after the close of the

   pleadings.”

   5C Charles Alan Wright et al., Fed. Prac. & Proc. § 1367 (3d ed.). A district court has

   discretion to deny a Rule 12(c) motion if a party engages in “excessive delay.” Id.

          The Court finds that defendant’s motions are timely. While the Court is

   cognizant of the fact that the Rule 12(c) motions were filed almost ten years after the

   commencement of this case and several years after the filing of the operative

   complaints, the Court does not find that the delay in filing these motions is “excessive.”



          2
          Because intervenors adopt the EEOC’s arguments, see Docket No. 671 at 6,
   the Court refers to the EEOC brief in considering these arguments.

                                                6
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 7 of 41




   On August 8, 2011, the Court bifurcated the trial and, in so doing, bifurcated discovery.

   Docket No. 116 at 16-17. Phase I discovery was limited to matters related to the Phase

   I pattern or practice claims. Id. at 17. The Court ordered that, “[a]fter Phase I, the

   parties will commence discovery on pattern or practice claims that were not bifurcated,

   on individual claims for punitive and compensatory damages, and on other non-

   overlapping discrimination claims.” Id. Consistent this order, defendant waited until

   after the end of Phase I to file its motions for judgment on the pleadings.

          “Generally, . . . a Rule 12(c) motion is considered timely if it is made early

   enough not to delay trial or cause prejudice to the non-movant.” 5C Charles Alan

   Wright et al., Fed. Prac. & Proc. § 1367 (3d ed.). The Court finds that neither of these

   circumstances is present here. Consideration of defendant’s motions will not delay the

   Phase II trial, which has not yet been scheduled. In addition, the EEOC and

   intervenors do not argue that they will be prejudiced if the Court rules on defendant’s

   motions. Thus, the Court considers defendant’s Rule 12(c) motion timely.

          In the alternative, the EEOC and intervenors argue that the Rule 12(c) motions

   are an improper mechanism to further defendant’s arguments. Docket No. 670 at 5.

   They assert that “Rule 12(c) is not meant to dispose of cases for technical pleading

   deficiencies, but only where there are no disputes on material issues of fact.” Id. They

   argue that “the Court should . . . defer matters of factual sufficiency until trial or

   summary judgment briefing.” Id. at 9. Defendant responds that Rule 12(c) provides a

   basis for dismissal of certain claims because a Rule 12(c) motion is analyzed under a

   Rule 12(b)(6) standard; thus, if the operative complaints do not state sufficient


                                                  7
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 8 of 41




   plausible facts to state a claim for relief, the claims are subject to dismissal. Docket

   No. 680 at 6-7.

          The Court agrees with defendant insofar as defendant asserts that it is proper

   for the Court, at this time, to analyze the sufficiency of the operative complaints and

   remaining claims. The question before the Court is not whether there are material

   disputes of fact, but whether – taking all of the claimants’ allegations as true – the

   operative complaints sufficiently state a claim upon which relief can be granted. See

   Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, and A. Benjamin Spencer, 5C

   Federal Practice & Procedure Civ. § 1370 (“[A] party moving for a judgment on the

   pleadings impliedly admits the truth of its adversary’s allegations and the falsity of its

   own assertions that have been denied by that adversary.”); see also id. at § 1368 (“[A]

   defendant will not succeed on a motion under Rule 12(c) if there are allegations in the

   plaintiff’s pleadings that, if proved, would permit recovery on his claim.”). Thus, the

   Court will consider defendant’s motions on the merits and determine whether the

   operative complaints would survive a Rule 12(b)(6) challenge.

          Despite defendant’s decision to file six separate motions for judgment on the

   pleadings, the arguments made across the latter five motions are substantially similar,

   if not identical, differing only with respect to which intervenors’ claims are the subject of

   defendant’s arguments. Thus, the Court will first address the arguments made with

   respect to the EEOC’s complaint; then, the Court will analyze each of the identical

   arguments made with respect to the intervenors together, with additional delineation for

   each sub-group of intervenors, if necessary.


                                                 8
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 9 of 41




          B. The EEOC Complaint

                 1. Specific, Individualized Allegations

          First, defendant argues that the EEOC’s “remaining non-pattern or practice

   claims” should be dismissed because its complaint contains “no particularized

   allegations demonstrating that any specific individual has a plausible claim for relief.”

   Docket No. 660 at 2, 5. Defendant contends that, w hen the EEOC brings claims on

   behalf of individuals, the EEOC “stands in the shoes of the individual[s]” and must

   “plead facts showing that each individual has a plausible claim for relief.” Id. at 4. To

   defendant, this means that the EEOC must allege particularized facts as to each

   named, potentially aggrieved individual that would entitle each individual to relief. Id.

   The EEOC disagrees, asserting that it is not required to plead specific claimant-by-

   claimant facts in order to survive a Rule 12(b)(6) motion to dismiss. Docket No. 670 at

   10. The EEOC argues that it does not stand in the shoes of the individual claimants or

   act as a proxy for the individual claimants, but rather acts to “vindicate the public

   interest in preventing employment discrimination.” Id. (quoting Gen. Tel. Co. of the Nw.

   v. EEOC, 446 U.S. 318, 326 (1980)). According to the EEOC, all that is required is that

   its complaint provide notice of its claims to defendant; the EEOC maintains that it has

   done so. Id. Thus, the question before the Court is whether the EEOC must allege

   specific factual allegations as to each potentially aggrieved individual in order to

   sufficiently state a claim.

          There are few cases addressing this issue, and even fewer discussing the issue

   at length. Defendant relies on Cazorla v. Koch Foods of Miss., LLC, 2013 WL


                                                9
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 10 of 41




    11328253 (S.D. Miss. Aug. 28, 2013), for the proposition that, in order to survive a Rule

    12(b)(6) motion, the EEOC must plead particularized facts sufficient to state a claim for

    each individual named in the complaint. See Docket No. 660 at 4-5. In Cazorla, the

    court dismissed – with leave to amend – the EEOC’s hostile work environment and

    retaliation claims as to 111 aggrieved individuals on the basis that the EEOC had not

    pled particularized facts with respect to those individuals. 2013 WL 11328253, at *9.

    The court noted that, as to those 111 i ndividuals, “[n]o other information [was] provided

    beyond their names” and a cursory allegation that the individuals were “aggrieved by

    unlawful discrimination.” Id. at *6. The court concluded that, “absent any particularized

    facts, the [complaint] fail[ed] to state a claim for hostile-work environment or retaliation

    . . . as to the 111 newly added class members.” Id. at *7 (emphasis in original).

           The EEOC relies on E.E.O.C. v. United Parcel Service, Inc., 2013 WL 140604

    (N.D. Ill. Jan. 11, 2013) (“UPS”). In UPS, the EEOC’s complaint alleged specific facts

    with respect to two identified charging parties, but did not allege particularized facts for

    other “unidentified class members,”3 on whose behalf the complaint had also been


           3
             Defendant argues that UPS and a number of other cases that the EEOC cites
    which are not discussed in this order are inapplicable because they analyze the
    sufficiency of the complaint brought on behalf of a “class” of employees. See Docket
    No 680 at 7-8. The Court notes that there is

           some inconsistency in pertinent decisions with regard to the word ‘class.’
           [C]ourts sometimes casually describe actions of this type as ‘class’
           actions or actions brought by the EEOC on behalf of a ‘class’ of
           employees. Such shorthand is a bit misleading. Technically, an EEOC
           enforcement action is not a class action brought in accordance with Fed.
           R. Civ. P 23.

    E.E.O.C. v. Original Honeybaked Ham Co. of Ga., Inc., 918 F. Supp. 2d 1171, 1177 (D.

                                                 10
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 11 of 41




    brought. Id. at *1. Specifically, the complaint

           identifie[d] the statutes that UPS allegedly violated; the time frame in
           which the alleged violations occurred; the names of two presently
           identified victims; a general description of the class of aggrieved persons;
           the specific claims alleged and their elements as to the charging party
           and the class of aggrieved persons; the types of conduct to which the
           named claimants and the unidentified class were subjected; and the
           remedies being sought.

    Id. at *6. The court considered “whether the factual allegations in the first amended

    complaint [were] sufficient to raise the possibility of relief above the ‘speculative level’

    for the unidentified class members.” Id. at *5. Ultimately, the court found that the

    allegations were sufficient to permit a reasonable inference that the defendant had

    discriminated against the unnamed individuals. Id. at *6 (citing Iqbal, 556 U.S. at 678).

    The court determined that “Iqbal and Twombly do not require plaintiffs, including

    EEOC, to plead detailed factual allegations supporting the individual claims of every

    potential member of a class.” Id. Noting that “the unique role of the EEOC is such that

    courts generally have allowed complaints with ‘class’ allegations comparable to those

    asserted [in UPS] to move forward, both pre- and post-Twombly and Iqbal,” the court

    concluded that the EEOC was not required to plead individualized facts with respect to

    every person with a potential claim against the defendant. Id.



    Colo. 2013). In fact, the UPS court acknowledged as much, stating that, “[a]s EEOC is
    not subject to the strictures of Fed. R. Civ. P. 23, . . . the other workers are not
    members of a ‘class’ as the term is typically understood.” 2013 WL 140604, at *1 n.1.
    The UPS court used the term “class” to refer to the unnamed individuals on whose
    behalf the EEOC asserted its claims “[a]s a matter of convenience, and in accordance
    with the parties’ practice.” Id. Thus, to the extent that defendant argues that the cases
    relied upon by plaintiff are inapplicable simply because the decisions refer to a group of
    aggrieved individuals as a “class,” the Court finds the argument unpersuasive.

                                                 11
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 12 of 41




           The Court finds the outcome in UPS more convincing than that in Cazorla. First,

    the Court looks to the purpose of an EEOC enforcement action and the role that the

    EEOC serves in filing such a lawsuit. “When the EEOC acts, albeit at the behest of

    and for the benefit of specific individuals, it acts also to vindicate the public interest in

    preventing employment discrimination.” Gen. Tel. Co., 446 U.S. at 326. The Supreme

    Court has indicated that Congress’s purpose in establishing the EEOC’s private-action

    enforcement power under the 1972 amendments to Title VII was to “implement the

    public interest as well as to bring about more effective enforcement of private rights.”

    Id. However, “[t]he amendments did not transfer all private enforcement to the EEOC;”

    rather, “[t]he EEOC’s civil suit was intended to supplement, not replace, the private

    action.” Id. In an EEOC enforcement action, “the EEOC [does not] bring claims on

    behalf of, or stand in the shoes of, individual plaintiffs.” Honeybaked Ham, 918 F.

    Supp. 2d at 1177. Rather, “the EEOC brings a claim in its own capacity.” Id.; see also

    In re Bemis Co., Inc., 279 F.3d 419, 421 (7th Cir. 2002) (“The EEOC’s primary role is

    that of a law enforcement agency.”). Thus, contrary to defendant’s assertion, see

    Docket No. 660 at 4, 4 the EEOC does not stand in the shoes of an individual plaintiff

    and does not necessarily assume the pleading requirements of an individual upon


           4
            To support its argument that the EEOC must plead individualized facts,
    defendant cites to the Court’s bifurcation order, in which the Court stated that, “[i]n a
    § 706 case, the EEOC stands in the shoes of the individual who filed the charge, and
    can only bring claims that the individual could have brought himself.” See Docket No.
    660 at 4; see also Docket No. 116 at 8 (Bifurcation Order). The Court used this
    language to distinguish a Title VII § 706 claim from a Title VII § 707 claim. Id. The
    Court explained that, while § 707 permits the EEOC to bring pattern or practice claims,
    section 706 permits the EEOC to sue on behalf of individuals. Id. The Court’s order
    makes no finding with respect to the EEOC’s pleading requirements in a § 706 case.

                                                  12
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 13 of 41




    whose behalf the lawsuit is brought. See EEOC v. Gen. Elec. Co., 532 F.2d 359, 373

    (4th Cir. 1976) (stating that the EEOC’s interest in an enforcement action is “broader (in

    scope) than the interests of the charging parties”); see also Gen. Tel. Co., 446 U.S. at

    326 (“[T]he EEOC is not merely a proxy for the victims of discrimination.”).

           With this in mind, the Court turns to Rule 8 of the Federal Rules of Civil

    Procedure. Under this rule, a plaintiff’s complaint must contain “a short and plain

    statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.

    8(a)(2), which “give[s] the defendant fair notice of what the plaintiff’s claim is and the

    grounds upon which it rests.” McNamara v. Brauchler, 570 F. App’x. 741, 743 (10th

    Cir. 2014) (unpublished) (emphasis added). Here, the plaintiff is the EEOC, acting as a

    civil enforcement agency to vindicate the public interest in preventing employment

    discrimination, not the individual charging parties upon whose behalf the case has

    been brought. Thus, the merits of the EEOC’s claims do not depend on the efficacy of

    any one charging party’s potential claim. See Honeybaked Ham, 918 F. Supp. 2d at

    1177 (“In an enforcement action, the EEOC brings a claim in its own capacity. If it

    prevails on its claim, then it can seek a variety of remedies, including a monetary award

    for those individuals who were aggrieved by the unlawful conduct.”) (quotation omitted);

    see also In re Bemis, 279 F.3d at 421 (“[I]t is merely a detail that [the EEOC] pays over

    any monetary relief obtained to the victims of the defendant’s violation rather than

    pocketing the money itself and putting them to the bother of suing separately.”).

    Moreover, if an EEOC enforcement action is intended to supplement, but not replace, a

    private action, Gen. Tel. Co., 446 U.S. at 326, and if “[i]ndividuals can also intervene to


                                                 13
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 14 of 41




    assert their own claims” in an EEOC enforcement action, Honeybaked Ham, 918 F.

    Supp. 2d at 1176, it would make little sense to hold the EEOC to the individual-specific

    pleading standard for which defendant advocates, when each aggrieved individual can

    intervene in the action and pursue his or her own private claims. The Court finds that

    the EEOC can give defendant fair notice of its claims, and the grounds upon which they

    rest, without pleading specific, individualized facts establishing that each charging

    party is entitled to relief. See E.E.O.C. v. Thomas Dodge Corp. of N.Y., 524 F. Supp.

    2d 227, 234 (E.D.N.Y. 2007) (finding that the EEOC’s allegations, substantially similar

    to those at issue here, were sufficient to state a claim because they contained “[a] clear

    statement from the plaintiff alleging discrimination by the defendant”).

           Unlike Cazorla, where there were no facts alleged as to the 111 individuals in

    question besides a conclusory assertion that they were discriminated against, the

    EEOC has pled sufficient facts to put defendant on noti ce of its claims. Similar to UPS,

    the EEOC has alleged the statutes under which its claims are brought, Docket No. 1 at

    2, ¶ 3; the time frame in which the discrimination and harassment allegedly occurred,

    see, e.g., id. at 7, ¶ 45; the names of the aggrieved parties, id. at 3, ¶ 8; the bases upon

    which the aggrieved parties were allegedly discriminated, id. at 3-4, ¶ 10; the types of

    conduct to which the aggrieved parties were subjected, see, e.g., id. at 4-5, ¶¶ 20-21;

    and the remedies sought. Id. at 12; UPS, 2013 WL 140604, at *6. The Court finds that

    these allegations are sufficient to put defendant on noti ce of the EEOC’s claims. See

    E.E.O.C. v. 5042 Holdings Ltd., 2010 WL 148085, at *2 (N.D.W. Va. Jan. 11, 2010)

    (holding that complaint sufficiently stated a claim as to unnamed aggrieved individuals


                                                14
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 15 of 41




    where the complaint included “1) the statutes defendant allegedly violated; 2) the time

    frames of the alleged violations; 3) the identity of the alleged perpetrators; 4) the name

    of one presently identified victim and a description of the class of aggrieved persons; 5)

    the specific claims alleged and their elements as to [the charging party] and the class

    of aggrieved persons; 6) the types of defendant conduct to which [the charging party]

    and the class were subjected; and 7) the remedies being sought”). The Court finds that

    the EEOC is not required to plead individualized or particularized facts as to each

    charging party in order to state a claim.

           Beyond its overarching specificity argument, defendant makes narrower

    arguments with respect to the EEOC’s discrimination, religious accommodation, and

    retaliation claims. See Docket No. 660 at 6-8. The Court will address these in turn.

                  2. The EEOC’s Discriminatory Discipline or Discharge Claim

           Defendant argues that the EEOC’s discriminatory discipline or discharge claim

    should be dismissed because it is “based on the suspensions and terminations that

    occurred in connection with the September 2008 walkout” and because it fails to

    identify which individuals “were disciplined or discharged for the walkout, or delineate

    which individuals were employed only before or after the walkout (and who, therefore,

    could have no claims related to the walkout).” Docket No. 660 at 6. Specifically,

    defendant points to certain aggrieved individuals who were not discharged in

    connection to the 2008 walkout and argues that, because these individuals remained

    employed with defendant after the walkout, the EEOC cannot raise a plausible

    discrimination claim with respect to these employees. Id. at 6-7.


                                                15
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 16 of 41




           The EEOC responds that its discrimination claim is not limited to the 2008

    walkout. Docket No. 670 at 15. It argues that the allegations in the complaint “show[]

    the EEOC’s claim extends beyond the termination and discipline of employees during

    Ramadan 2008.” Id. The Court agrees with the EEOC that its discrimination claim is

    not as narrow as defendant suggests; reading the allegations in the light most

    favorable to the EEOC, the EEOC has sufficiently alleged discrimination extending

    beyond the 2008 walkout. See, e.g., Docket No. 1 at 11, ¶ 70 (“Since at least

    September 2008, Defendant has violated and continues to violate . . . Title VII”)

    (emphasis added); id., ¶ 72 (“Somali employees were directed not to come to work

    and/or were not allowed to return to their shift because of their religion, national origin,

    and/or because they had requested or needed a religious accommodation.”); id. at 5,

    ¶ 23 (“Somali and Muslim employees were discriminatorily denied bathroom breaks.”);

    id., ¶ 25 (“Somali and Muslim employees were disciplined and continue to be

    disciplined more harshly than non-Somali and non-Muslim employees.”). Thus, the

    Court rejects defendant’s argument that, because certain individuals remained

    employed with defendant after the walkout, the EEOC fails to state a claim as to those

    individuals.

           With respect to defendant’s argument that the discriminatory discipline or

    discharge claim must be dismissed because “the EEOC has not asserted any

    individualized allegations establishing a plausible claim for any particular Charging

    Party or aggrieved individual,” Docket No. 660 at 7 (emphasis omitted), the Court has

    already determined that the EEOC is not required to plead such particularized facts in


                                                 16
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 17 of 41




    order to state a claim. For these reasons, the Court rejects defendant’s arguments with

    respect to the EEOC’s discriminatory discipline or discharge claim. See EEOC v.

    FedEx Ground Package Sys., Inc., 158 F. Supp. 3d 393, 405 (W.D. Pa. 2016) (finding

    that the EEOC had sufficiently pled a disability discrimination case on behalf of

    charging parties and other unnamed individuals when the EEOC alleged, generally,

    that the aggrieved individuals were qualified and disabled under the ADA, that they

    were employed by or applicants for employment by defendant, and that they suffer ed

    injuries when defendant failed to accommodate their disabilities).

                 3. The EEOC’s Religious Accommodation Claim

          Next, defendant argues that the EEOC’s claim that the charging parties were

    denied a religious accommodation (“religious accommodation claim”) should be

    dismissed. Docket No. 660 at 7. It invokes the Court’s Phase I Findings of Fact and

    Conclusions of Law (“Phase I Findings”), in which the Court determined that

    “freestanding” religious accommodation claims – i.e., claims based solely on the denial

    of a religious accommodation without an accompanying adverse action – are not viable

    claims. See id.; see also Docket No. 620 at 57 (Phase I Findings). Defendant asserts

    that the EEOC fails to state a religious accommodation claim because its complaint

    “fails to allege which Charging Parties and aggrieved individuals experienced which, if

    any, adverse employment actions.” Docket No. 660 at 8. The EEOC asserts that the

    Court can reconsider its previous order, see Docket No. 670 at 18, and, in the

    alternative, argues that it adequately pled its religious accommodation claim. Id. at 19.

          “‘[A]n employment discrimination plaintiff need not plead a prima facie case of


                                               17
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 18 of 41




    discrimination’ to survive a motion to dismiss.” Johnston v. Hunter Douglas Window

    Fashions, Inc., 715 F. App’x 827, 830 (10th Cir. 2017) (unpublished) (quoting

    Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002)). “The prima facie case under

    McDonnell Douglas” in employment discrimination cases “is an evidentiary standard,

    not a pleading requirement.” Swierkiewicz, 534 U.S. at 510. To survive a Rule 12(b)(6)

    motion, a plaintiff “must satisfy only the simple requirements of Rule 8(a).” Id. at 513.

    With that said, “[w]hile the 12(b)(6) standard does not require that [the plaintiff]

    establish a prima facie case in [the] complaint, the elements of each alleged cause of

    action help to determine whether [the plaintiff] has set forth a plausible claim.” Khalik,

    671 F.3d at 1192.

           Defendant acknowledges that the EEOC need not plead a prima facie case of its

    religious accommodation claim, but notes that “the Court dismissed the EEOC’s Phase

    I pattern or practice accommodation claim because the EEOC failed to tie any alleged

    failures to accommodate to any adverse employment actions,” which defendant asserts

    “rais[es] a substantial question as to whether [the EEOC] will fare any better in Phase

    II.” Docket No. 681 at 8. 5

           The Court disagrees with defendant. Finding that the EEOC had not met its

    burden of proof after trial is an entirely different, and much higher, standard than

    determining whether the EEOC has sufficiently pled a religious accommodation claim.



           5
           This argument is made in defendant’s reply to intervenors’ response. See
    Docket No. 681 at 8. However, in defendant’s reply to the EEOC’s response,
    defendant incorporates its response to intervenors’ same argument made by the
    EEOC. See Docket No. 680 at 9-10.

                                                 18
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 19 of 41




    Moreover, the Court declines the EEOC’s invitation to reconsider its Phase I Findings

    of Fact and Conclusions of Law, as it has already denied the EEOC’s motion to

    reconsider. See Docket No. 653. Instead, the Court finds that its Phase I Findings do

    not impact the EEOC’s pleading standard. As the Court set out in a previous order,

    “Abercrombie6 simply restates and interprets the preexisting statutory provisions of Title

    VII . . ., and does not alter the pleading requirements for such claims in a way relevant

    to this case.” Docket No. 501 at 2. Thus, the question before the Court remains

    whether the EEOC has put defendant on notice of the scope of its religious

    accommodation claim.

          “[A] plaintiff may establish [a prima facie religious accommodation case] by

    showing that (1) she had a bona fide religious belief that conflicted with an employment

    requirement; and (2) her need for an accommodation was a motivating factor in the

    employer’s decision to take an adverse employment action against her.” EEOC v.

    Jetstream Ground Servs., Inc., 134 F. Supp. 3d 1298, 1318 (D. Colo. 2015). In its

    complaint, the EEOC alleges that defendant failed to accommodate the charging

    parties’ religious practices or beliefs by denying them opportunities to pray during work

    and denying their requests to move their scheduled breaks to align with their required

    prayer times. Docket No. 1 at 4, ¶¶ 15-18; id. at 5-6, ¶¶ 29-31. The EEOC also alleges

    that the charging parties were retaliated against for requesting religious

    accommodations. Id. at 8, ¶ 46.


          6
            The Court relied on E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct.
    2028, 2033 (2015), in finding that “freestanding” religious accommodation claims are
    not viable. See Docket No. 620 at 57.

                                                19
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 20 of 41




          The Court finds that the EEOC has stated a religious accommodation claim.

    This is not a case where defendant is unable to determine the scope or nature of the

    EEOC’s claim. See, e.g., Pretlow v. James, 2014 WL 3778832, at *3 (W.D. Okla. July

    31, 2014) (finding that the plaintiff had failed to state a religious accommodation claim

    where the complaint “contain[ed] no facts that would support any of the[] elements of a

    religious accommodation claim”). Instead, the EEOC alleges that the charging parties

    had a bona fide religious belief, that they requested an accommodation in accordance

    with that belief, and that they were, at the very least, denied the accommodation. This

    is sufficient to state a religious accommodation claim.

                 4. The EEOC’s Retaliation and Hostile Work Environment Claims

          Finally, defendant argues that the EEOC’s retaliation claim and its hostile work

    environment claim must be dismissed for failure to allege particularized facts for each

    aggrieved individual. Docket No. 660 at 8-10. For the reasons set forth above, the

    EEOC is not required to plead particularized facts with respect to each charging party.

    The Court finds that the EEOC’s allegations sufficiently put defendant on notice as to

    the scope of these claims. For example, the EEOC alleges that the Muslim charging

    parties had requested a religious accommodation to pray and that they were retaliated

    against for making this request. Docket No. 1 at 5-6, ¶¶ 29-32. It describes the time

    frame from which these claims arise and sets out the statute under which the claim is

    brought. Id. at 9, ¶ 56. In addition, the EEOC alleges that Black, Somali, and Muslim

    employees were subjected to harassment from management, supervisors, and co-

    workers, describes the type of harassment that these employees faced, id. at 4-5,


                                                20
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 21 of 41




    ¶¶ 19-22, and describes the time frame in which this harassment occurred. Id. at 10,

    ¶ 61. The EEOC alleges the harassment was based on these individuals’ race,

    national original, and religion. Id. at 4, ¶ 19. The Court finds that the EEOC has

    sufficiently pled retaliation and hostile work environment claims. See 5042 Holdings,

    2010 WL 148085, at *2.

           Because the Court finds that the EEOC has adequately pled the claims that

    defendant challenges, defendant’s motion for judgment on the pleadings with respect to

    the EEOC’s complaint [Docket No. 660] will be denied.



           C. The Intervenor Complaints

                  1. Class Action Allegations

           First, defendant argues that the intervenors’ pattern or practice claims should be

    dismissed because they are not asserting class action claims. Docket No. 662 at 3. 7

    Specifically, defendant argues that “[o]nly the government or a certified class may

    assert pattern or practice claims.” Id. (citing Daniels v. UPS, 701 F.3d 620, 632 (10th

    Cir. 2012)). In their response, intervenors state that, while they maintain that evidence

    of defendant’s alleged pattern or practice of unlawful behavior “remain[s] available to

    [intervenors] to prove their claims” and that defendant’s allegedly discriminatory and

    retaliatory conduct is relevant to the intervenors’ individual claims, they “agree to drop

    these claims.” Docket No. 671 at 7. The Court construes this as a concession of



           7
             Citations to identical arguments made across defendant’s latter five motions
    will be made to Docket No. 662 unless otherwise specified.

                                                21
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 22 of 41




    dismissal of these claims. Thus, to the extent that defendant seeks dismissal of the

    intervenors’ pattern or practice claims, the motions for judgment on the pleadings are

    granted.

                  2. Religious Discrimination Under Section 1981

           Next, defendant argues that the Abade, Asad Abdi, Nafiso Abdi, and Adan

    intervenors’ claims under 42 U.S.C. § 1981 must be dismissed “because § 1981 does

    not cover religious-based discrimination or retaliation.” Docket No. 662 at 4; see also

    Manzanares v. Safeway Stores, Inc., 593 F.2d 968, 971 (10th Cir. 1979) (“Section 1981

    does not apply to sex or religious discrimination.”). Thus, defendant asserts that, to the

    extent that intervenors’ claims are based on alleged religious discrimination, they must

    be dismissed. Docket No. 662 at 4. Intervenors respond that they “do not disagree

    with the Defendant’s assertion that Section 1981’s prohibition on race and national

    origin discrimination does not extend to the protected class of religion.” Docket No.

    671 at 7. However, they state that they “do not assert any claims of religious

    discrimination pursuant to Section 1981, nor do they intend to.” Id. Because

    intervenors have clarified that they do not raise claims of religious discrimination under

    § 1981,8 the Court finds that defendant’s argument is moot.

                  3. Intervenors’ Discriminatory Discipline or Discharge Claims

           Defendant argues that intervenors’ discriminatory discipline or discharge claims


           8
              The Abade, Nafiso Abdi, and Adan intervenors seek to amend their complaints
    to “clarify any ambiguity with regard to the particular statutes under which [they] are
    alleging religious discrimination.” Docket No. 671 at 6-7; see also Docket Nos. 672,
    673, and 678. These intervenors’ motions to amend are currently referred to
    Magistrate Judge Kristen L. Mix. See Docket Nos. 674, 675, and 679.

                                                22
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 23 of 41




    should be dismissed. Docket No. 662 at 6. Specifically, defendant argues that the

    Asad Abdi, Nafiso Abdi, and Adan intervenors’ discriminatory discipline or discharge

    claims should be dismissed because their complaints fail to specify which intervenors

    were discharged or disciplined. See, e.g., id. In addition, defendant argues that

    fifteen9 of the Abade intervenors’ discrimination claims should be dismissed because

    there are no allegations of any discharge or discipline as to these fifteen intervenors.

    Docket No. 661 at 10. Finally, defendant argues that (1) four of the Abdulle

    intervenors’ discrimination claims should be dismissed because, according to

    defendant, their claims are based on consequences of the 2008 walkout and there are

    no allegations that these four Abdulle intervenors participated in the walkout, Docket

    No. 665 at 7; (2) two of the Abdulle intervenors’ discrimination claims must be limited to

    just discriminatory discipline rather than discriminatory discharge, id.; (3) two of the

    Abdulle intervenors have failed to state a discrimination claim based on retaliation for

    requesting a religious accommodation, id. at 6; and (4) one of the Abdulle intervenors

    failed to state a discrimination claim based on engaging in protected activity. Id. at 7-8.

           In response, intervenors assert that their discriminatory discipline or discharge

    claims are not limited to the 2008 walkout. Docket No. 671 at 7-8. Rather, they state

    that their “claims cover the entirety of each of their individual periods of employment,



           9
            The Court’s ruling is limited to the claims of those fifteen Abade intervenors
    expressly referenced in defendant’s motion. See Docket No. 661 at 8 (asserting that
    intervenors Abdirizak Abdi, Magamed Abdullahi, Mahad Abdulle, Fardowsa Ali,
    Mohamud Farah, Mohamednoor Farah, Muno Farah, Sadiyo Hussein, Ibrahim Iman, Ali
    Hussein Karshe, Idris Ali Mohamed, Mohamed A. Mohamed, Qorane Omar, Ahmed
    Osman, and Hashim Yusek have failed to state a claim).

                                                 23
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 24 of 41




    within the statutory limitations period, whether or not the employment concluded in or

    around September 2008,” id. at 8, and that “[t]here is a great deal of actionable

    misconduct that the Defendant engaged i n after that time period that is at issue in this

    action, and has been set forth in well-pled allegations.” Id. at 9. In support, they cite to

    allegations in the Abdulle intervenors’ complaint alleging discriminatory discipline or

    discharge based on circumstances unrelated to the 2008 walkout. See id.; see also

    Docket No. 504 at 10-20, ¶¶ 56-60. Intervenors, however, do not direct the Court to

    any specific allegations in the Abade, Asad Abdi, Nafiso Abdi, or Adan intervenors’

    complaints that specifically set forth the discriminatory discipline or discharge suffered

    by each of those intervenors. See Docket No. 671 at 9.

                         a. Abade, Asad Abdi, Nafiso Abdi, and Adan Intervenors

           “Under the McDonnell Douglas test, a prima facie case of discrimination requires

    that (1) Plaintiff belong to a protected class; (2) he suffered adverse employment

    action; and (3) the adverse action occurred under circumstances giving rise to an

    inference of discrimination.” Steele v. Stallion Rockies Ltd, 106 F. Supp. 3d 1205,

    1216-17 (D. Colo. 2015). “While the 12(b)(6) standard does not require that [a

    claimant] establish a prima facie case in her complaint, the elements of each alleged

    cause of action help to determine whether [the claimant] has set forth a plausible

    claim.” Khalik, 671 F.3d at 1192. To sufficiently state a claim of discriminatory

    discipline or discharge under Rule 12(b)(6), intervenors must plead facts demonstrating

    that each intervenor suffered from a discriminatory discipline or discharge. See In re

    Syngenta AG MIR 162 Corn Litig., 131 F. Supp. 3d 1177, 1215-16 (D. Kan. 2015) (“[I]n


                                                24
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 25 of 41




    the absence of a specific allegation that each and every plaintiff[]” suffered an injury,

    general allegations that all plaintiffs were injured are insufficient to state a plausible

    claim for relief); Carey v. Lawton Corr. Facility, 2008 WL 200053, at *3 (W.D. Okla. Jan.

    24, 2008) (a complaint must “alleg[e] facts which, if true, would entitle each Plaintiff to

    relief”) (emphasis added).

           While intervenors need not establish a prima facie case at this stage of the

    litigation, the prima facie elements of a discrimination case are relevant to the Court’s

    inquiry as to whether intervenors have stated a plausible claim. Khalik, 671 F.3d at

    1192. Here, an essential element of a discriminatory discipline or discharge claim is

    that the claimant was, in fact, disciplined or discharged. See Kloke v. Buckley Indus.,

    Inc., 1996 WL 363032, at *9 (D. Kan. June 28, 1996) (discussing elements of

    discrimination claim under both Title VII and § 1981). Intervenors’ complaints fail to

    allege that intervenors were. First, the intervenors cite to no allegations in the Abade,

    Asad Abdi, Nafiso Abdi, or Adan intervenors’ complaints setting forth facts

    demonstrating that each individual intervenor suffered discriminatory discipline or

    discharge. See generally Docket No. 671. “It is not incumbent on the Court to review”

    these four complaints “to determine whether some allegation might make out” a

    discriminatory discharge or discipline claim as to each individual intervenor. Airquip,

    Inc. v. HomeAdvisor, Inc., 16-cv-01849-PAB-KLM, 2017 WL 4222618, at *5 (D. Colo.

    Sept. 21, 2017). Regardless, these intervenors’ complaints do not indicate which

    individuals were discharged and which received lesser forms of discipline, and they

    provide no details as to the type of non-discharge discipline intervenors experienced, if


                                                 25
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 26 of 41




    any. See, e.g., Docket No. 263 at 7, ¶ 32 (alleging that “Plaintiffs/Intervenors were

    disciplined and continue to be disciplined more harshly than non-Somali and non-

    Muslim employees, or were disciplined for conduct that others were not,” but providing

    no details as to which intervenors were disciplined or what type of discipline

    intervenors allegedly received).

           The key difference between the EEOC’s complaint and intervenors’ complaints is

    that the EEOC’s complaint gives defendant sufficient notice of “what the [EEOC’s] claim

    is and the grounds upon which it rests.” McNamara, 570 F. App’x. at 743. In contrast,

    intervenors here have not specifically alleged any elements of a discriminatory

    discipline or discharge claim as to any intervenor, so as to determine whether any

    intervenor can state a plausible claim for relief. General claims of discipline or

    discharge are insufficient. See Khalik, 671 F.3d at 1193 (“Plaintiff’s general assertions

    of discrimination and retaliation, without any details whatsoever of events leading up to

    her termination, are insufficient to survive a motion to dismiss.”). The Court finds that

    the Abade, Asad Abdi, Nafiso Abdi, and Adan intervenors have not stated a plausible

    discrimination claim. To the extent that defendant seeks dismissal of the these

    intervenors’ discriminatory discipline or discharge claims, defendant’s motion is

    granted.

                         b. Abdulle Intervenors

           Defendant raises a number of arguments advocating for the dismissal of some

    Abdulle intervenors’ discrimination claims, both in the context of their discrimination

    arguments and their retaliation arguments. See generally Docket No. 665. First,


                                                26
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 27 of 41




    defendant argues that Rahma Arr, Abdirashid Hussein, Faysal Ibrahim, and Abdirasak

    Issa’s fifth and tenth claims, which are discrimination claims, should be dismissed for

    failure to allege that they participated in or were discharged for the 2008 walkout. Id. at

    7. However, as explained above, the Court agrees with intervenors that their

    discrimination claims are not limited to conduct associated with the 2008 walkout, as

    the Abdulle intervenors’ complaint alleges that each of the challenged intervenors

    experienced discriminatory discipline or discharge unrelated to the 2008 walkout. See

    Docket No. 504 at 10-20, ¶¶ 55-60. In fact, defendant appears to concede in its reply

    that these allegations state a plausible disciplinary discharge or discipline claim for the

    Abdulle intervenors. See Docket No. 681 at 5 (“The problem is that – with the

    exception of the Abdulle Intervenors’ Amended Complaint . . . – none of [the] purported

    ‘actionable misconduct’ is identified or alleged by the Intervenors in their complaints.”);

    see also id. at n.3 (describing the Abdulle complaint as “the only complaint filed by the

    Intervenors containing any significant individualized allegations”). Thus, to the extent

    that defendant seeks to dismiss these four Abdulle intervenors’ discriminatory discipline

    or discharge claims on the basis that they failed to allege discipline or discharge for the

    2008 walkout, see Docket No. 665 at 7, its motion is denied.10

           In addition, defendant argues – threaded within its retaliation arguments – that



           10
             Additionally, defendant asserts that intervenors Maryan Abdulle’s and Raawi
    Sahal’s fifth and tenth claims should be dismissed “to the extent [that these claims] are
    based on being discharged in connection with the walkout.” Docket No. 665 at 7.
    However, intervenors’ fifth and tenth claims are not limited to discharge from the
    walkout. See Docket No. 504 at 23-24, 28-29. Thus, the Court sees no reason to grant
    the piecemeal dismissal that defendant seeks.

                                                27
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 28 of 41




    Faysal Ibrahim’s fifth claim and Rahma Arr’s fifth and tenth claims – all discrimination

    claims – should be dismissed for failure to state a claim. Id. at 6, 8. Defendant asserts

    that these intervenors’ “fifth claim[] for relief alleges that JBS disciplined or discharged

    the Intervenors in retaliation for requesting religious accommodations” and argues that,

    because these intervenors did not allege that they requested a religious

    accommodation, or “tie any alleged adverse actions to any requests for

    accommodations,” their fifth claims for relief should be dismissed. Id. at 6-7. With

    respect to Ms. Arr’s tenth claim, a discrimination claim, defendant asserts that this claim

    should be dismissed for failure to allege that Ms. Arr “complained of discrimination or

    harassment, or engaged in any other protected activity” or suffered retaliation in

    conjunction with that protected activity. Id. at 8. Defendant makes this same argument

    with respect to Ms. Arr’s fifth claim. See id.

           The Court is not convinced by defendant’s arguments. With respect to

    defendant’s argument that Ms. Arr’s and Mr. Ibraham’s fifth claims for relief must be

    dismissed for failure to allege that they requested a religious accommodation, the Court

    notes that the claim is not limited to alleged discipline or discharge based on

    requesting a religious accommodation; rather, the complaint alleges that these

    individuals were “disciplin[ed] or discharg[ed] . . . because of their race (Black), color

    (Black), national origin (Somali), religion (Muslim), and/or in retaliation for requesting

    religious accommodation and/or in retaliation for engaging in protected activity by

    complaining about discrimination and/or harassment.” Docket No. 504 at 24, ¶ 87. Mr.

    Ibrahim alleges he was treated worse than his non-Black, non-African, non-Muslim


                                                 28
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 29 of 41




    coworkers. See, e.g., id. at 13-14, ¶ 58. In addition, Ms. Arr alleges that she was

    subject to disparate discipline. See, e.g., id. at 10-11, ¶ 56. Thus, any failure to allege

    that Ms. Arr or Mr. Ibrahim did not request a religious accommodation is not fatal to

    these intervenors’ fifth claim for relief.

           Defendant’s alternative argument with respect to Ms. Arr’s fifth and tenth claims

    suffers from the same deficiency. The Abdulle intervenors’ tenth claim for relief

    contains substantially similar language to their fifth claim for relief, alleging that

    intervenors were disciplined or discharged based on their race, color, and/or in

    retaliation for engaging in the protected activity of complaining about discrimination or

    harassment. See id. at 28, ¶ 121. Thus, the fact that Ms. Arr did not allege that she

    complained of harassment or discrimination does not necessitate dismissal of her fifth

    or tenth claims. To the extent that defendant seeks dismissal of these claims, its

    motion is denied.

                   4. Intervenors’ Retaliation Claims

                          a. Asad Abdi, Nafiso Abdi, and Adan Intervenors

           To state a claim of retaliation under Title VII, a plaintiff must allege that (1) the

    plaintiff “engaged in protected activity;” (2) the plaintiff “suffered an adverse

    employment action;” and (3) “there is a causal connection between [the] protected

    activity and the adverse employment action.” Davis v. United Sch. Dist. 500, 750 F.3d

    1168, 1170 (10th Cir. 2014). These elements similarly apply to a retaliation claim

    under § 1981. See Muller v. Pearson-Chavez, 2017 WL 4534840, at *3 (D.N.M. Feb. 7,

    2017); see also Allstate Sweeping, LLC v. Black, 706 F.3d 1261, 1265 (10th Cir. 2013)


                                                  29
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 30 of 41




    (quoting Brown v. J. Kaz, Inc., 581 F.3d 175, 181 (3d Cir. 2009) (“[E]lements of § 1981

    claim ‘are generally identical’ to those for a Title VII claim”). Defendant argues that the

    Asad Abdi, Nafiso Abdi, and Adan intervenors have failed to sufficiently allege “which –

    if any – of the Intervenors . . . engaged in protected activity,” and have not adequately

    alleged “any facts demonstrating a potential connection between [protected activity]

    and a materially adverse employment action.” Docket No. 662 at 9. Intervenors

    respond that they “have provided individual examples in support of these allegations in

    their pleadings.” Docket No. 671 at 10-11. However, intervenors’ argument suffers

    from the same deficiencies as their earlier arguments, namely, that the intervenors cite

    only to the Abdulle intervenors’ complaint for examples of individual allegations. See

    id. Intervenors do not cite to any allegations in the Asad Abdi, Nafiso Abdi, or Adan

    intervenors’ complaints plausibly alleging that these intervenors engaged in a protected

    activity. Thus, to the extent that defendant seeks dismissal of the Asad Abdi, Nafiso

    Abdi, or Adan intervenors’ retaliation claims, defendant’s motion will be granted.

                         b. Abdulle Intervenors

           Defendant argues that Mr. Ibrahim’s third claim for relief, and Ms. Arr’s third,

    sixth, and seventh claims for relief, which raise claims of retaliation, should be

    dismissed. Docket No. 665 at 6-8. Specifically, defendant asserts that Ms. Arr and Mr.

    Ibrahim “fail to state a plausible claim for retaliation based on requesting religious

    accommodations” because intervenors do not “allege they requested religious

    accommodations, and their allegations do not tie any alleged adverse actions to any

    requests for accommodations.” Id. at 6-7. Intervenors respond that, generally, the


                                                30
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 31 of 41




    Abdulle intervenors sufficiently pled that “they were subjected to harassment, including

    racial[,] invective[,] and verbal and physical abuse, and disciplined or discharged in

    retaliation for requesting religious accommodations or complaining about unlawful

    treatment by co-workers and supervisors.” Docket No. 671 at 10.

           Unlike Ms. Arr’s and Mr. Ibrahim’s discrimination claims, these intervenors’

    retaliation claims are limited to specific alleged bases of retaliation. Specifically, their

    third claim alleges retaliation for requesting a religious accommodation, Docket No. 504

    at 22, and their sixth and seventh claims allege retaliation for the protected activity of

    complaining about discrimination or harassment. Id. at 25. With respect to Mr.

    Ibrahim, intervenors allege that Mr. Ibrahim was retaliated against for complaining of

    discrimination, id. at 14-15, ¶ 58k, but do not allege that Mr. Ibrahim requested a

    religious accommodation or that he was retaliated against for requesting such

    accommodation. See id. at 13, ¶ 58. This missing allegation is an essential element of

    a retaliation claim under Title VII or § 1981. Davis, 750 F.3d at 1170. Thus,

    intervenors’ allegations are presently insufficient to state a claim for Mr. Ibrahim’s third

    claim for relief – retaliation for requesting a religious accommodation.

           With respect to Ms. Arr, while the Abdulle intervenors’ complaint alleges that she

    suffered disparate treatment as compared to her non-Somali coworkers, see Docket

    No. 504 at 10-11, ¶ 56, the complaint does not allege that Ms. Arr engaged in protected

    activity, such as complaining about this disparate treatment or requesting a religious

    accommodation. See id. Thus, the allegations are insufficient to state a retaliation

    claim. Davis, 750 F.3d at 1170. The Court finds that the Abdulle intervenors have not


                                                 31
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 32 of 41




    sufficiently stated a claim of retaliation as to Mr. Ibrahim’s third claim or to Ms. Arr’s

    third, sixth, or seventh claims. Thus, to the extent that defendant seeks dismissal of

    these claims, defendant’s motion is granted.

                          c. Abade Intervenors

           Defendant argues that fifteen Abade intervenors’ third and sixth claims for relief

    – two retaliation claims11 – should be dismissed.12 Docket No. 661 at 11. Defendant

    asserts that, for these fifteen intervenors, “the Complaint is devoid of any allegation that

    they engaged in protected activity or suffered any adverse action.” Id. As set forth

    above, intervenors have not pointed to any specific citations from the Abade

    intervenors’ complaint demonstrating that these intervenors have alleged that they

    engaged in protected activity or suffered any adverse action, see Docket No. 671 at 10-

    11, and the Court will not parse through the Abade intervenors’ complaint to determine

    whether each of these fifteen intervenors have alleged that he or she engaged in a

    protected activity or suffered an adverse employment action. Airquip, 2017 WL

    4222618, at *5. The Court will grant defendant’s motion and dismiss the fifteen Abade

    intervenors’ third and sixth claims for relief.

                  5. Intervenors’ Hostile Work Environment Claims

           Defendant seeks to dismiss the Abade, Asad Abdi, Nafiso Abdi, and Adan


           11
            The Abade intervenors’ third claim alleges retaliation for requesting religious
    accommodations, see Docket No. 61 at 30, while the sixth claim alleges retaliation for
    complaining of discrimination or harassment. Id. at 33.
           12
              Defendant also argues that the Abade intervenors’ ninth claim should be
    dismissed. Docket No. 661 at 11. However, this claim – a discriminatory discharge or
    discipline claim – has already been addressed and dismissed by the Court.

                                                  32
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 33 of 41




    intervenors’ hostile work environment claims on the basis that these intervenors have

    failed to make individualized allegations stating a plausible claim for relief. Docket No.

    662 at 9. Specifically, defendant asserts that “[t]here is nothing in the [complaints] . . .

    that indicates which of [the] harassment allegations may – or may not – apply to any

    specific Intervenor and his or her claims.” Id. at 10. Intervenors assert that their

    operative complaints set forth allegations of “racial[,] invective, verbal and physical

    abuse, and disparate treatment by Defendant,” citing the Abdulle intervenors’ complaint

    in support. Docket No. 671 at 12. However, defendant does not seek to di smiss any of

    the Adulle intervenors’ hostile work environment claims. See Docket No. 665; see also

    Docket No. 681 at 7.

           “The elements of a hostile work environment claim are: (1) the plaintiff is a

    member of a protected group; (2) the plaintiff was subjected to unwelcome harassment;

    (3) the harassment was based on the protected characteristic . . .; and (4) the

    harassment was sufficiently severe or pervasive to alter a term, condition, or privilege

    of the plaintiff’s employment and created an abusive working environment.” Asebedo v.

    Kan. State Univ., 559 F. App’x 668, 670 (10th Cir. 2014) (unpublished). The Tenth

    Circuit has determined that, because “one of the critical inquires in a hostile

    environment claim must be the environment,” the general atmosphere of a work

    environment is relevant to a plaintiff’s hostile work environment claim. See Hicks v.

    Gates Rubber Co., 833 F.2d 1406, 1415 (10th Cir. 1987) (“Evidence of a general work

    atmosphere . . . – as well as evidence of specific hostility directed toward the plaintiff –

    is an important factor in evaluating the [hostile work environment] claim.”).


                                                 33
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 34 of 41




           Intervenors assert that “there is no requirement that the Intervenors show that

    they suffered an independent harm in order to make their hostile work environment

    claims actionable.” Docket No. 671 at 11. However, such an assertion contravenes

    the requirement that a plaintiff demonstrate that “the harassment was sufficiently

    severe or pervasive to alter a term, condition, or privilege of the plaintiff’s employment

    and created an abusive working environment.” Asebedo, 559 F. App’x at 670.13

           While intervenors have not cited any allegations in any of their complaints

    demonstrating that they have sufficiently pled hostile work environment claims, the

    Court has nevertheless reviewed the intervenors’ complaints and finds that they are

    insufficient to state a claim. Generally, the complaints allege facts that could support a

    claim that defendant’s harassment was pervasive or abusive. See, e.g., Docket No.

    236 at 5, ¶ 16 (alleging that intervenors were repeatedly denied the opportunity to pray

    and ridiculed for praying); id. at 6, ¶ 21 (alleging that intervenors were repeatedly

    targeted with racial slurs and epithets by their co-workers, as well as defendant’s

    management). However, the complaints lack allegations that this harassment altered a

    term, condition, or privilege of the intervenors’ employment. For example, the Abade,


           13
               Moreover, the case that intervenors rely on for this proposition, Harris v.
    Forklift Systems, Inc., 510 U.S. 17 (1993), does not concern the specific pleading
    requirements of a hostile work environment claim. Rather, in Harris, the Supreme
    Court clarified that a plaintiff need not suffer a tangible psychological injury to assert a
    hostile work environment claim. Id. at 21. In the opinion, the Supreme Court indicated
    that, “even without regard to these tangible effects, the very fact that the discriminatory
    conduct was so severe or pervasive that it created a work environment abusive to
    employees because of their race, gender, religion, or national origin offends Title VII’s
    broad rule of workplace equality.” Id. at 22. Thus, intervenors have not cited any
    authority indicating that a plaintiff need not allege that a term, condition, or privilege of
    plaintiff’s employment was altered as a result of a hostile work environment.

                                                 34
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 35 of 41




    Asad Abdi, and Nafiso Abdi intervenors’ complaints each allege that “[t]he harassment

    of Plaintiffs/Intervenors was sufficiently severe and/or pervasive to alter the terms and

    conditions of their employment,” Docket No. 61 at 31, ¶ 174; Docket No. 132 a t 15,

    ¶ 52; Docket No. 236 at 13, ¶ 69, but none of the com plaints allege any specific facts

    detailing how the terms and conditions of these intervenors’ employment were altered

    by the alleged harassment. “[A] formulaic recitation of the elements of a cause of

    action” is insufficient to state a claim under Rule 12(b)(6), Twombly, 550 U.S. at 555,

    and “a plaintiff must offer specific factual allegations to support each claim.” Lawrence

    v. Sch. Dist. No. 1, 11-cv-02789-PAB-KMT, 2013 WL 791436, at *2 (D. Colo. Mar. 4,

    2013); see also Owens v. City of Barnsdall, 2014 WL 2197798, at *4 (N.D. Okla. May

    27, 2014) (“Plaintiff fails to provide any specific information regarding the sex

    discrimination she allegedly experienced or how such discrimination was sufficiently

    severe or pervasive to alter the conditions of her employment. Such general

    allegations do not state a plausible claim for a hostile work environment.”). Thus, to the

    extent defendant argues that the Abade, Asad Abdi, Nafiso Abdi, and Adan intervenors

    have failed to sufficiently allege a hostile work environment claim, defendant’s motion

    will be granted.

                  6. Intervenors’ Religious Accommodation Claims

                         a. Abade, Asad Abdi, Nafiso Abdi, and Adan Intervenors

           Defendant argues that the Asad Abdi, Nafiso Abdi, and Adan intervenors, and

    fifteen of the Abade intervenors, see Docket No. 661 at 9, have failed to state a

    religious accommodation claim. Docket No. 662 at 7. Defendant’s argument is


                                                35
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 36 of 41




    identical to its argument with respect to the EEOC’s religious accommodation claim,

    asserting that, based on the Court’s earlier ruling that “freestanding” religious

    accommodation claims are not viable, intervenors have failed to state a claim because

    they have not identified which intervenors were subject to which actionable conduct.

    See id.; see also Docket No. 620 at 57. Defendant asserts that, because these

    intervenors have not alleged which intervenors experienced an adverse action, and

    have not tied any alleged adverse actions to requests for a religious accommodation,

    intervenors have not alleged legally sufficient religious accommodation claims. Docket

    No. 662 at 8. Intervenors respond that, “even under the holdings of the Phase I order, .

    . . Intervenors could make a showing that specific aggrieved individuals were denied

    religious accommodation, and suffered some additional adverse action.” Docket No.

    671 at 9.14 However, intervenors do not cite to any allegations, in any of their

    complaints, to support their argument. See id.

           The Court is not convinced by intervenors’ assertion that they “could” make a

    showing that some specific individuals were denied a religious accommodation and

    suffered an accompanying adverse action. A Rule 12(b)(6) motion analyzes whether a

    plaintiff has made a showing that he or she is entitled to relief, not whether there is

    some abstract possibility that the plaintiff could, at some future point, make such a

    showing. See E.E.O.C. v. Pitre, Inc., 908 F. Supp. 2d 1165, 1171 (D.N.M. 2012) (“In



           14
             Intervenors also “reiterate that [the Phase I Findings] remain subject to
    revision under Fed. R. Civ. P. 54(b).” Docket No. 671 at 9. Given that the Court has
    already denied the EEOC’s motion for reconsideration, see Docket No. 653, the Court
    declines to revise its earlier order.

                                                36
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 37 of 41




    considering Rule 12(b)(6) motions, courts must look within the four corners of the

    complaint, accept all well-pleaded factual allegations as true, and determine if the

    plaintiff is plausibly entitled to relief.”); see also Iqbal, 556 U.S. at 679 (“[W]here the

    well-pleaded facts do not permit the court to infer more than the mere possibility of

    misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is

    entitled to relief.’”) (quoting Fed. R. Civ. P. 8(a)(2)). Similar to the Court’s analysis on

    intervenors’ other claims, the Court finds that these intervenors have failed to state a

    religious accommodation claim, as they have not identified which intervenors were

    denied a religious accommodation and subject to an accompanying adverse action.

    See, e.g., Docket No. 61 at 29-30, ¶¶ 162-166; Docket No. 132 at 13, ¶¶ 40-44; Docket

    No. 236 at 12, ¶¶ 57-61; Docket No. 263 at 11, ¶¶ 57-61. Thus, the Court finds that it

    is appropriate to dismiss these intervenors’ religious accommodation claims.

                          b. Abdulle Intervenors

           Defendant asserts that two Abdulle intervenors – Ms. Arr and Mr. Ibrahim – have

    failed to state a religious accommodation claim. Docket No. 665 at 8. Defendant

    argues that neither intervenor alleged that he or she requested a religious

    accommodation so as to state a claim for an improper denial of a religious

    accommodation. Id. at 6. Intervenors do not respond to defendant’s argument. Docket

    No. 671 at 9. However, requesting an accommodation is not a necessary element of a

    religious accommodation claim. Jetstream, 134 F. Supp. 3d at 1317. “A request for [a

    religious] accommodation, or the employer’s certainty that [a religious] practice

    [requiring an accommodation] exists, may make it easier to infer motive, but is not a


                                                  37
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 38 of 41




    necessary condition of liability.” Abercrombie., 135 S. Ct. at 2033. For this reason, the

    Court rejects defendant’s argument that Ms. Arr and Mr. Ibrahim were required to allege

    that they requested a religious accommodation in order to state a religious

    accommodation claim and will deny defendant’s motion to the extent it seeks dismissal

    of these claims. See Docket No. 665 at 6.

                 7. The Motions to Amend

           Concurrently with filing their responses to defendants’ motions, the Abade, Asad

    Abdi, and Nafiso Abdi intervenors filed motions to amend their complaints. See Docket

    Nos. 672, 673, and 678. The motions seek leave to amend in the event that the Court

    found any of these intervenors’ claims insufficient. See, e.g., Docket No. 672 at 7

    (“Intervenors respectfully request that, if the Court does not deny Defendant’s Rule

    12(c) Motions[,] . . . the Court grant Intervenors leave to file the proposed Second

    Amended Complaint.”) (emphasis added). The motions to amend are currently referred

    to Magistrate Judge Kristen L. Mix. Docket Nos. 674, 675, and 679. Di smissal of

    intervenors’ claims will be without prejudice, subject to Magistrate Judge Mix’s ruling on

    the motions to amend.15


          15
              The Adan intervenors and Adbdulle intervenors have not filed motions to
    amend. See Docket No. 671 at 13 (“the Abade and Abdi intervenors are
    simultaneously moving to amend their respective complaints to add additional detail
    regarding each of the Intervenors.”). While the Asad Abdi intervenors’ motion to
    amend is signed by counsel for both the Adan intervenors and the Abdulle intervenors,
    Docket No. 673 at 7, the proposed amended complaint does not appear to incorporate
    claims from the Adan or Abdulle intervenors. See Docket No. 673-2. However, that
    these intervenors have not filed a motion to amend does not necessitate dismissal of
    their claims with prejudice, and intervenors assert that they should be granted leave to
    amend should the Court find their complaints insufficient. See Docket No. 671 at 12.
    While a motion cannot be made in a response, see D.C.COLO.LCivR 7.1(d), the

                                                38
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 39 of 41




    IV. CONCLUSION

          For these reasons, it is

          ORDERED that Defendant’s Motion for Judgment on the Pleadings Pursuant to

    Fed. R. Civ. P. 12(c) (ECF No. 1) [Docket No. 660] is DENIED. It is further

          ORDERED that Defendant’s Motion for Partial Judgment on the Pleadings

    Pursuant to Fed. R. Civ. P. 12(c) (ECF No. 61) [Docket No. 661] is GRANTED IN PART

    and DENIED IN PART as set forth in this order. It is further

          ORDERED that Defendant’s Motion for Judgment on the Pleadings Pursuant to

    Fed. R. Civ. P. 12(c) (ECF No. 132) [Docket No. 662] is GRANTED IN PART and

    DENIED IN PART as set forth in this order. It is further

          ORDERED that Defendant’s Motion for Judgment on the Pleadings Pursuant to

    Fed. R. Civ. P. 12(c) (ECF No. 236) [Docket No. 663] is GRANTED IN PART and

    DENIED IN PART as set forth in this order. It is further

          ORDERED that Defendant’s Motion for Judgment on the Pleadings Pursuant to

    Fed. R. Civ. P. 12(c) (ECF No. 263) [Docket No. 664] is GRANTED IN PART and

    DENIED IN PART as set forth in this order. It is further

          ORDERED that Defendant’s Motion for Partial Judgment on the Pleadings

    Pursuant to Fed. R. Civ. P. 12(c) (ECF No. 504) [Docket No. 665] is GRANTED IN

    PART and DENIED IN PART as set forth in this order. It is further




    Court’s dismissal of the Adan and Abdulle intervenors’ claims will also be without
    prejudice so as to permit these intervenors to file a motion to amend.

                                               39
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 40 of 41




           ORDERED that intervenors’ pattern or practice claims – the Abade intervenors’

    first claim for relief, the Asad Abdi intervenors’ first claim for relief, the Nafiso Abdi

    intervenors’ first claim for relief, the Adan intervenors’ first claim for relief, and the

    Abdulle intervenors’ first claim for relief – are DISMISSED with prejudice.16 It is further

           ORDERED that, insofar as intervenors’ § 1981 discrimination claims – the

    Abade intervenors’ seventh claim for relief, the Asad Abdi intervenors’ seventh claim for

    relief, the Nafiso Abdi intervenors’ seventh claim for relief, the Adan intervenors’

    seventh claim for relief, and the Abdulle intervenors’ eighth claim for relief – can be

    read to assert a pattern or practice claim, the claims are DISMISSED with prejudice. It

    is further

           ORDERED that intervenors’ discrimination claims – the Abade intervenors’17

    fifth, seventh, and ninth claims for relief, the Asad Abdi intervenors’ fifth, seventh, and

    ninth claims for relief, the Nafiso Abdi intervenors’ fifth, seventh, and ninth claims for

    relief, and the Adan intervenors’ fifth, seventh, and ninth claims for relief – are

    dismissed without prejudice.18 It is further



           16
             Intervenors agree that they “will not assert [their pattern or practice claims] in
    any of their proposed Amended Complaints.” Docket No. 671 at 7.
           17
            This dismissal is to the fifteen Abade intervenors expressly referenced in
    defendant’s motion only. See Docket No. 661 at 8.
           18
             As a general matter, defendant seeks piecemeal dismissal of the majority of
    the Abade and Abdulle intervenors’ claims. See, e.g., Docket No. 661 at 11-12; Docket
    No. 665 at 8-9. Given the number of intervenors and claims in this case and the
    already complex nature of this case, the Court declines to carve intervenors’ claims into
    viable and not-viable pieces to comply with defendant’s request. The Court will only
    grant the relief expressly requested and supported in defendant’s motions.

                                                   40
Case 1:10-cv-02103-PAB-KLM Document 697 Filed 08/25/20 USDC Colorado Page 41 of 41




           ORDERED that intervenors’ retaliation claims – the Abade intervenors’19 third

    and sixth claims for relief, the Asad Abdi intervenors’ third and sixth claims for relief,

    the Nafiso Abdi intervenors’ third and sixth claims for relief, the Adan intervenors’ third

    and sixth claims for relief, Ms. Arr’s third, sixth, and seventh claims for relief, and Mr.

    Ibrahim’s third claim for relief – are dismissed without prejudice. It is further

           ORDERED that intervenors’ hostile work environment claims – the Abade

    intervenors’ fourth and eighth claims for relief, the Asad Abdi intervenors’ fourth and

    eighth claims for relief, the Nafiso Abdi intervenors’ fourth and eighth claims for relief,

    and the Adan intervenors’ fourth and eighth claims for relief – are dismissed without

    prejudice. It is further

           ORDERED that intervenors’ religious accommodation claims – the Abade

    intervenors’20 second claim for relief, the Asad Abdi intervenors’ second claim for relief,

    the Nafiso Abdi intervenors’ second claim for relief, the Adan intervenors’ second claim

    for relief – are dismissed without prejudice.

           DATED August 25, 2020.

                                               BY THE COURT:


                                               ____________________________
                                               PHILIP A. BRIMMER
                                               Chief United States District Judge



           19
            This dismissal is to the fifteen Abade intervenors expressly referenced in
    defendant’s motion only. See Docket No. 661 at 8.
           20
            This dismissal is to the fifteen Abade intervenors expressly referenced in
    defendant’s motion only. See Docket No. 661 at 8.

                                                 41
